NOT FOR PUBLICATION                           FILED
                                                                         DEC 15 2016
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   14-50417

             Plaintiff-Appellee,                 D.C. No.
                                                 8:11-cr-00288-CJC-1
 v.

NADIM NICK SAIFAN, Jr.,                          MEMORANDUM*

             Defendant-Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                          Submitted December 8, 2016**
                              Pasadena, California

Before: NGUYEN and OWENS, Circuit Judges, and KORMAN,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
        Defendant Nadim Nick Saifan Jr. (“Saifan”) appeals the 48-month sentence

he received following his convictions on two counts of tax evasion in violation of

26 U.S.C. § 7201.1 As the parties are familiar with the facts, we do not recount

them here. We have jurisdiction under 18 U.S.C. § 3742 and 28 U.S.C. § 1291,

and we affirm.

        Under U.S. Sentencing Guidelines Manual § 2T1.1, courts may consider a

defendant’s unclaimed tax deductions in estimating the tax loss for sentencing

purposes if, among other factors, the deductions are “reasonably and practicably

ascertainable.” § 2T1.1 cmt. n.3. The defendant bears the burden of establishing

any unclaimed deductions by a preponderance of the evidence. Id.

        Saifan contends that the district court erred by not crediting unclaimed

business expenses incurred by his company, Defense Logistical Support &

Services Corporation (“DLSS”), in calculating the tax loss. Not so. Although

Saifan plausibly argues that DLSS incurred some legitimate business expenses in

the course of its performance on numerous contracts, he provided no invoices,

bank statements, or any other documentation establishing what those expenses

actually were. Nor does he point to a reliable method for the district court to

reasonably approximate those expenses—an especially onerous task given that


1
    The motion for leave to transmit the physical exhibit, App. Dkt. 17, is DENIED.
                                           2
DLSS operated as a cash business in wartime Iraq. Accordingly, the district court

did not err in finding that DLSS’s unclaimed business expenses were not

“reasonably and practicably ascertainable,” and therefore excluding them from its

tax loss calculation.

      AFFIRMED.




                                        3